Citation Nr: 1420525	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-21 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arterial hypertension, to include as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

The represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January and February 2012 rating decisions by which the Department of Veterans' Affairs (VA) Regional Office (RO), in pertinent part, denied entitlement to the benefits sought herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In two separate July 2012 VA Forms 9 (Appeal to the Board of Veterans' Appeals), the Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ) of the Board, in other words a Travel Board hearing.  

It does not appear that a hearing was scheduled.  Thus, a Travel Board hearing before a VLJ must be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing.  Also apprise the Veteran that he instead could have a videoconference hearing before the Board, if he prefers, because it perhaps could be held sooner.  Schedule whichever type of Board hearing he elects to have.  Also notify him of the date, time and location of the hearing, and put a copy of this notification letter in his claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



